Title: To James Madison from the Republican Meeting of Litchfield, Connecticut, [13 March] 1809
From: Republican Meeting of Litchfield, Connecticut
To: 


[13 March 1809]
At a numerous & very General Meeting, of the Republicans of the Town of Litchfield, convened at the Inn of Capt. John Phelps on the thirteenth day of March AD. 1809.
Gen. Timothy Skinner was called to the Chair,
John Welch Esq. was appointed Secretary
And the following Resolutions were unanimously adopted.
Whereas, At the present alarming & inauspicious crisis in the affairs of Nations & of Governments; when the contending powers of Europe, as fearless of the detestation, as regardless of the rights of the civilized world; laugh at the faith & trample on the best laws of Nations; and in their abandonment of every principle of justice, every rule of restraint, wisely adopted; & heretofore in some measure happily practiced upon, to ameliorate the intercourse, & to preserve the peace of nations; pursuing the mad projects of their wicked ambitious & vindictive conquest—threaten to extend to this happy Country, the evils & desolation of war; & even here, in their last refuge, to follow with an exterminating hatred—Peace, Freedom & Prosperity! When too, combining with these impending dangers from abroad, we find among our own Citizens, in our own Councils, men so miserably misled, & so unhappily forgetful of the rights & duties of Americans; as to hail, in unison with the multiplied agents & incendiaries of a foreign Court, who have found a resting place in the bosom of our country, that nation as a “protecting shield”; which above all others, has outraged the rights of mankind, setting the world at defiance: which in cold blood, has murdered our unoffending citizens, & honoured & promoted the instruments of her cruelty: Which has proclaimed a Universal piracy; & let loose her cruisers on every Ocean to enforce her mandate! Men, whose disappointed ambition, leads them to denounce their own Government, & its laws; & hurried on in the storm of party, unfurling the standard of Opposition, to expose & endanger the people of these States, not only to foreign invasion; but to the horrours, still more dreadful of insurrection & civil war! At such a crisis then, it becomes the duty of this Meeting, & of every friend to law & to good Government, to place himself, as a bulwark around his Country; solemnly pledging himself before God, & in the face of the Nation, to defend that Constitution, the sacred Compact—the Bond of Union, of these confederated states—to support the ’Constituted authorities’ thereof; thereby to avert these impending evils, & in every exigence, to defend the liberties & indep[end]ence of America: That Country, which is the last best earthly hope of man—emphatically, “the land of our Affections.”
Therefore Resolved, That we reflect with deep regret on the depravity of Nations—the outrages of Great Britain & France: The one pursuing Universal dominion on land; the other, purpling the Ocean with her iniquities: That France by her pretended retaliating decrees, has violated the neutral rights & the sovereignty of these States. That England without even the pretext of retaliating upon her enemy, by impressing into cruel bondage, thousands of our brethren; and while professing peace and friendship, detaining against the ardent solicitations of our Government; setting down as nothing, the agonies of relatives, lamenting husbands, sons & fathers in slavery: by whipping & murdering our citizens in foreign places—on the rightfully free “highway of Nations”—in our own waters—in our own harbours: by disseminating, sedition and treason throughout our land: by inviting our citizens by Governmental acts, to violate our laws: by destroying, under a false pretence of retaliation upon France, our prosperous commerce: And by daring again to claim a right to tax us, an independent people, as though we were yet her colonies. That England by these unexampled wrongs, has violated our right to property, to liberty and to life; has directly attacked our national sovereignty & independence. That every real American must view, as we view, with indignation, the violence, the edicts & the decrees of these belligerents: And that the man, who bearing the name of American, is base enough to be the apologist or partisan of either, is a disgrace to the name, & a traitor to his Country.
Resolved, That we place a firm reliance, on the wisdom & integrity of our National Administration; that the measures adopted by our Government, and its independent & impartial course pursued towards foreign Nations, claim & have our cordial approbation & support—as wisely calculated to preserve to our Citizens their vast wealth; & as being the best means to secure it from the lawless grasp of our enemies; protecting our honor and independence; & at the same time averting the calamities of War. That we do solemnly believe, these measures to be, in strict and palpable accordance to the plain letter, and spirit of the Constitution. That the laws establishing them, contain no principles of despotism or oppression; and indeed no principles, but such as have already been incorporated into the Statute book of the United States; into the Statute book of this State, and long peaceably practised upon. That we are impelled to conclude, that the clamour and disorganizing opposition to the laws, which have unhappily been witnessed in one section of the Union; did not arise from a perception, of any unconstitutionality in these laws; but from the workings of restless ambition, and foreign factious misrule.
Resolved, In the language, of the Great Father of our Country, the Immortal Washington—“that all obstructions to the execution of the laws; All combinations and associations, under whatever plausible character, with the real design, to direct, control, counteract or aim, the regular deliberations and actions of the constituted authoraties; are destructive of this fundamental principle, and of fatal tendency to the union of these States”: and that jealous of the least invasion of this bond of union, this “palladium of our political safety,” every such attempt, “in its first dawning, should be indignantly frowned upon” by Americans. In the language too, of the legislature of this State, as expressed on a former occasion; “that the attempt to form a combination of the legislatures of several states; for the avowed purpose of controlling the measures, of the General Government; is foreign to the duties of State legislatures, hostile to the existence of our National Union, & opposed to the principles of our Constitution.” This Meeting does therefore view with dread & apprehension, for their effects, and consequences to this Country—the late combinations & associations, which have been held, assuming to decide with paramount authority on the laws of the Union; to declare “them unconsti[tu]tional; and that the people of these States, are not bound to obey them, but are restrained by their duties to individual states, from affording any aid, to the carrying such laws into execution”: because, if the aforesaid sentiments of Washington & the legislature of this state be correct; such proceedings are not only “foreign to the duties of State Legislatures, but hostile, fatal & destructive, to the very existence of our National Union, & to the principles of our Constitution.”
Resolved Therefore, (The declaration notwithstanding, of any such aforesaid combinations or associations of men, “that we are not bound to obey the Laws, but are restrained therefrom,[”]) That, as good citizens, paying due respect to the first recited Sentiments of our State Legislature, & venerating the Constitution of the United States, we are bound to obey the laws, & that we will, when called upon by any forcible opposition to their execution, aid if necessary, at the expence of our lives to support & enforce them. At the same time, while we thus express our unalterable determination to support the Constitution & the laws of the Union; it is Resolved, that we do, & will also yield a decided & ready support & obedience to the laws of this State.
Resolved, That we do hereby, each & all of us, most solemnly & unhesitatingly, tender our services to our Government & to our Country, for the support & defence, of the Union, the liberties & constitution of these States; in peace, while in peace can be maintained our rights & our honour: and in war, when war shall become necessary to support & defend them: “and for these purposes, & for the resistance & repulsion of every enemy—being always in readiness, we pledge our lives our fortunes & our sacred honour; faithfully reposing our trust in heaven for the issue.”
Resolved, That the Chairman of this meeting cause an attested Copy of these Resolutions, to be transmitted to the President of the United States; and a like Copy to be published in the American Mercury.
Timothy Skinner Chairman
per order Joseph L. Smith, Secy. pro. tem.
